    Case 8:20-cv-00702-JVS-ADS Document 41-2 Filed 07/23/20 Page 1 of 1 Page ID #:921
 Jonathan H. Rastegar (TX Bar No. 24064043)
 jrastegar@bcpc-law.com
 Bragalone Conroy PC
 2200 Ross Avenue, Suite 4500W
 Dallas, Texas 75201


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 TCT Mobile (US) Inc. and Huizhou TCL Mobile                             CASE NUMBER
 Communication Co. Ltd.
                                                                                              8:20-cv-00702-JVS-ADS
                                                         Plaintiff(s)
                             v.
 Cellular Communications Equipment LLC                                    (PROPOSED) ORDER ON APPLICATION OF
                                                                          NON-RESIDENT ATTORNEY TO APPEAR IN
                                                     Defendant(s).            A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Rastegar, Jonathan H.                                                             of   Bragalone Conroy PC
  Applicant’s Name (Last Name, First Name & Middle Initial                               2200 Ross Avenue, Suite 4500W
  (214) 785-6670                          (214) 785-6680                                 Dallas, Texas 75201
  Telephone Number                        Fax Number
  jrastegar@bcpc-law.com
                              E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Cellular Communications Equipment LLC

  Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
  Davidson, Ben M.                                                                  of   Davidson Law Group, ALC
  Designee’s Name (Last Name, First Name & Middle Initial                                4500 Park Granada Boulevard, Suite 202
  181464                           (818) 918-4622                 (310) 473-2941         Calabasas, CA 91302
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  ben@dlgla.com
                              E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated:
                                                                                   U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
